Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to applicant’s arguments dated 01/25/2022. Claims 1,3, 8,12,13,14,17-20 are amended.
Response to Arguments
	Applicant’s arguments, see pages 1-13, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) and further in view of Lee (US 20150214607).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 9-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) and further in view of Lee (US 20150214607).
	Regarding Claim 1, Ogura discloses placing an antenna element between a top mold core and a first bottom mold core (Figure 1, [0058], antenna element-3 molding die-4 with top and bottom portion 4a and 4b); injecting molding material into a first mold cavity defined by at least the top mold core (Figure 1, [0059], Ogura has a mold cavity defined by the top and bottom portion), Ogura et. al. didn’t explicit disclose that top portion and the bottom portion used to form separate parts of the resin product. Nishio et. al discloses top mold core/die thereby forming the outside shape of the resin molded window body-2 and the bottom mold core/die 8 (8a and 8b) for forming the inside shape of the window body 2 (col 8, line 15-20, line 25-36). Ogura’s modified by Nishio’s injection step discloses that injecting molding material to form a top portion of a helical antenna housing and two opposite side portions of the helical antenna housing /i.e. outside surface of Nishio’s molded body (Figure 9, Nishio); Nishio further discloses once the window body-2 has cured, the bottom movable die 8 moved, by means of the sliding table, so that the second injection-molding step can be performed. In this second step, the molded window body-2 (held in the fixed die 7) is aligned with the movable die 8 (the second molding surface 8b) (Figure 9). Nishio injection molding step discloses that removing the first bottom mold core and placing a second bottom mold core, Ogura’s antenna element combined with Nishio’s second injection step thereby forming the inside shape of the window body 2/ bottom portion of the helical antenna housing (Figure 8-9, Nishio).
	Further, It is noted that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  In this case, the Nishio reference is considered to be analogous art to the claimed invention because it is reasonably pertinent to the problem of two step injection molding process where the first part of the resin molded body is attached to the top mold and then the second injection step is performed by removing the first bottom core and replacing it with a new bottom core to obtain the second part of the molded body, just as being done with the top, side and bottom portion of the molded object in the instant claims.
	It would be obvious for one ordinary skilled in the art to modify the teaching provided by Ogura’s antenna with two step injection process taught by Nishio for the purpose of producing the helical antenna’s structure with desired appearance.
Further re: the amended limitation the above combination do not teach that the helical antenna housing includes at least one helical portion of the molding material that protrudes outwardly from an exterior surface of the helical antenna housing. In the same filed of endeavor pertaining to the art Lee discloses a mold for forming an antenna cover with helical grooves in it which seems to show that the molded housing has the resulting protrusions (Figure 12, protrusions-125).
	It would have been obvious for one ordinary skilled in the art to modify the above combinations with that of the shape of the mold of Lee purpose of producing the helical antenna’s structure with desired appearance.
	Regarding Claim 9, Ogura discloses he helical antenna housing top portion, bottom portion and two opposite side portions define four mold portions of the helical antenna housing (Figure 1-2).
	Regarding Claim 10, Ogura discloses the helical antenna includes four parting lines indicative of boundaries between the four mold portions of the helical antenna housing (Figures 1-3 showing four distinct boundaries).
	Regarding Claim 11, Ogura discloses the helical antenna housing is substantially cylindrical ([0079]).
	Regarding Claim 12, Ogura discloses the helical antenna housing includes a spiral helical protrusion extending from a surface of the helical antenna housing (Figure 9-10, [0008]).
	Regarding Claim 13, Ogura discloses the spiral helical protrusion extends about an outer circumference of the helical antenna housing (Figure 9-10, [0008], [0009]).
	Regarding Claim 14, Ogura discloses the spiral helical protrusion extends about the circumference of the helical antenna housing at least three times (Figure 9-10).
	Regarding Claim 15 discloses Ogura discloses an antenna connector is at one end of the antenna element, the antenna connector adapted to transmit and/or receive signals from an antenna source (Figure 9, [0008]).
	Regarding Claim 16 Ogura discloses the helical antenna housing defines opening at one end, thereby exposing the antenna connector (Figure 9, antenna element -101 is electrically connected to the aerial coupled circuits via the metal fitting -102 and the feeder -103 connected to the metal fitting -102).
	Regarding Claim 17, Ogura/Lee discloses at least one of the first mold cavity and the second mold cavity includes at least one helical groove (Figure 12, Lee); and the method includes injecting molding material into the at least one helical groove to thereby form the at least one helical portion of the molding material injecting the molding material includes injecting the molding material at an end of the antenna element (Figure 3, molding resin injected through Gate-G, Ogura).
	Regarding Claim 19, Ogura discloses the first bottom mold core defines a first bottom mold cavity; and the antenna element is sized to fill the first bottom mold cavity, such that the molding material injected into the first mold cavity does not contact a bottom side of the antenna element that is in the first bottom mold cavity ([0025]).  


	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) and Lee (US 20150214607) as applied to claim 1, further in view of Yasin (US 7671812).
	Regarding Claim 18, Ogura didn’t disclose to reduce wind noise effects of the helical antenna housing while a vehicle including the helical antenna housing is moving. In the same field of endeavor pertaining to the art, Yasin discloses to reduce wind noise effects of the helical antenna housing while a vehicle including the helical antenna housing is moving (Col 1, line 6-10, line 32-28). 
	It would have been obvious for one ordinary skilled in the art to modify the above combinations with that of Yasin for the reduced noise generation technique. 
	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) as applied to claim 1, in view of Wu et. al. (US 20120088004). 
	Regarding claim 2, combination used to reject claim 1 discloses the top and the bottom mold core but did not disclose the sliding elements, in the same field of endeavor pertaining to the field, Wu discloses includes a first sliding element-12 and a second sliding element-12 on the top mold (Figure 5-6, [0007], Wu).Therefore, combining the references of Claim 1 and Wu the claim limitation of moving the first sliding element away from the helical antenna housing and moving the second sliding element away from the helical antenna housing to release the helical antenna housing from the top mold core is met. The combination of Orguza and Nishio discloses that helical antenna is attached to the top mold core, Wu discloses that sliders are attached to the top mold.
	 It would be obvious for one ordinary skilled in the art to combine the combination of Claim 1 and Wu to have the sliders in place so that the antenna is smoothly released before the next molding cycle.
	Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 20010054780 listed in IDS) in view of Nishio et. al. (US 6244653) and Wu et. al.  (US 20120088004) as applied to claim 2, further in view of Curtil et. al. (US 20030146546).
	Regarding Claim 4, the combination of claim 2 discloses the sliding elements but explicitly didn’t disclose that moving the sliding elements includes pulling the sliding elements away in lateral directions. However, in the same field of endeavor pertaining to the art, Curtil discloses the sliding elements pulling the sliding elements away in lateral directions opposite one another (Figure 3, [[0034], [0035]).
	It would be obvious for one ordinary skilled in the art to combine the teachings  of the combination of Claim 2 with Curtil’s movement of the sliding elements in lateral directions to facilitate the release of the product formed.
	Regarding Claim 5 Curtil discloses the lateral direction is perpendicular to a movement of the top mold core and a movement of the bottom mold core during opening of the mold cores ([0035]).
	Regarding claim 6, the combination of claim 2 discloses top mold core includes sliding elements but explicitly didn’t disclose that moving the sliding elements. However, in the same field of endeavor pertaining to the art, Curtil discloses at least one slider cam ([0036]) which are commonly used with sliders. Further re: the limitation at least one slider bolt adapted to hold one of the sliding elements in place during injection of the molding material as shown in Wu (Figure 5 sustaining pieces with the sliders and bolts), and wherein opening the mold moves the slider elements and slider bolt upwards, thereby allowing said sliding element to be moved away from the helical antenna housing (Figure 4 mold in the closed position and Figure 5 mold in open position as moved upwards).
	It would be obvious for one ordinary skilled in the art to combine the teaching of combination of Claim 2 with the slider cam’s teaching of Curtil for the purpose of sliders to move independently of the movements of the bottom plate 2 and top plate 3 ([0040], Curtil).
	Regarding Claim 7,  Curtil discloses the slider cam includes a diagonal end portion in contact with said sliding element ([0036], ‘a slot 16 formed in each slider 7, so as to have an orientation that is oblique or inclined with respect to the axis X-X' of translation of the sliders”), Further the combination of claim 2 and Curtis (slider cam) re: the  limitation that sliding elements-12 attached to top mold  to move away from the helical antenna housing when the slider cam is lifted upwards during opening of the top mold core (Figure 5, Wu).
Allowable Subject Matter
	Claim(s) 3 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claims 3 and 8, combination used to reject claim 2 with Wu discloses that the limitation that helical antenna housing is adapted to remain in the top mold core (Orguza and Nishio) until the first sliding element and the second sliding element are moved away from the helical antenna housing (Figure 5-6, Wu) but did  not disclose the at least one helical portion of the molding material creates at least one undercut feature that inhibits removal of the helical antenna housing from the top mold core. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030145452
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741